          Case 1:19-cv-03006-ABJ Document 19 Filed 01/24/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
MICHAEL D.J. EISENBERG,                 )
                                        )
   Petitioner,                          )
                                        ) Civil Action No. 1:19-cv-03006-ABJ
                                        )
   v.                                   )
                                        )
WEST VIRGINIA OFFICE OF                 )
   DISCIPLINARY COUNSEL,                )
   Et al.                               )
                                        )
Respondents.                            )
_______________________________________)


  UNOPPOSED MOTION FOR ONE-DAY EXTENTION TO FILE RESPONSE BRIEF
               TO REPONDENTS’ MOTION TO DISMISS

       Petitioner, Michael D.J. Eisenberg, pro se, moves this Honorable Court for a one-week

extension to file his aforementioned response. Petitioner has contacted counsel for the

Respondents and she does not object to this Motion.

       The current due date is January 24, 2020. The new due date would be January 27, 2020.

       The Parties have jointly filed and been granted one extension to File Rule 26(f) Report

and Stay Discovery Pending Resolution of Motion to Dismiss Amended Complaint and Petitioner

has been granted three extension of time to file a pleading. Petitioner is diligently working on

his Reply. As he is pro se, this brief is additional work to his already busy schedule.

       No party would be prejudiced by Granting this Motion.

       Wherefore, Petitioner’s Motion for a one-day extension should be Granted.
Case 1:19-cv-03006-ABJ Document 19 Filed 01/24/20 Page 2 of 3



                             Respectfully submitted,

                             Michael D.J. Eisenberg

                             Michael D.J. Eisenberg
                             Pro Se
                             D.C. Bar No. 4686251
                             Law Office of Michael D.J. Eisenberg
                             700 12th Street, N.W., Suite 700
                             Washington, DC 20005
                             O: (202) 558 - 6371
                             F: (202) 403 - 3430
                             E-mail: Michael@Eisenberg-Lawoffice.com
        Case 1:19-cv-03006-ABJ Document 19 Filed 01/24/20 Page 3 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
MICHAEL D.J. EISENBERG,                 )
                                        )
   Petitioner,                          )
                                        ) Civil Action No. 1:19-cv-03006-ABJ
                                        )
   v.                                   )
                                        )
WEST VIRGINIA OFFICE OF                 )
   DISCIPLINARY COUNSEL,                )
   Et al.                               )
                                        )
Respondents.                            )
_______________________________________)


                                           ORDER

      Based on Petitioner’s unopposed motion for a one-week extension to file his brief, it is

hereby Ordered:

      Petitioner’s Response Brief is due on January 27, 2020.




                                            SO ORDERED.

                                            _______________________
                                            United States District Judge
